Citation Nr: 0637211	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-07 884	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for headaches as 
secondary to service-connected asbestosis.

2.	Entitlement to service connection for an eye disability 
as secondary to service-connected asbestosis.

3.	Entitlement to service connection for a cervical spine 
disability as secondary to service-connected asbestosis.

4.	Entitlement to service connection for cardiovascular 
disease as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1953.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2002 rating action that denied service connection 
for cardiovascular disease as secondary to service-connected 
asbestosis.  This appeal also arises from a September 2004 
rating action that denied service connection for headaches, 
an eye disability, and a cervical spine disability as 
secondary to service-connected asbestosis.

In June 2006, the veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of the hearing is of record.

In October 2006, the undersigned VLJ granted the veteran's 
representative's June 2006 motion to advance this appeal on 
the Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

For reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

The veteran contends that his current cardiovascular disease 
is secondary to his service-connected asbestosis.  A review 
of the available record discloses that, in a July 1998 
statement, E. Y., M.D., noted that the veteran had pulmonary 
asbestosis, was symptomatic with dyspnea on exertion, and had 
slightly increased pulmonary right-sided pressures in his 
heart secondary to his lung disease.  April 2000 VA chest X-
rays revealed borderline cardiomegaly, with other findings 
compatible with prior exposure to asbestos.  On June 2000 VA 
examination, the examiner stated that the veteran had no 
clinical signs of cor pulmonale or right-sided heart failure.  
A December 2000 VA computerized tomography (CT) chest scan 
revealed mild cardiomegaly, coronary artery disease (CAD), 
and findings most likely indicative of prior exposure to 
asbestos.  On March 2001 VA outpatient cardiology 
examination, the impressions were possible angina and severe 
asbestosis.  On June 2001 VA outpatient cardiology 
examination, the assessments were no evidence of clinically 
significant coronary disease, and asbestosis of the lungs 
with pulmonary insufficiency.  An October 2001 VA CT chest 
scan revealed mild cardiomegaly with CAD, and findings which 
could well be secondary to prior exposure to asbestos.  A May 
2002 VA CT chest scan revealed cardiomegaly and CAD.  
November 2003 VA chest X-rays revealed pleural calcifications 
suggesting asbestos exposure, and moderate cardiomegaly.  On 
November 2005 examination by the same VA physician who 
evaluated the veteran in March and June 2001, the veteran's 
heart was enlarged, and there were distant breath sounds with 
prolonged expiration that was related to asbestosis.  The 
impressions were lung asbestosis with cardiac effect, 
probable hypoxic bradycardia, angina pectoris, and cor 
pulmonale due to asbestosis.  In August and September 2006, 
the veteran underwent cardiac catheterization at the Martin 
Memorial Hospital which found substantial disease in several 
arteries, and 3 stents were deployed.  There was severe right 
coronary and posterior descending artery disease.  The 
assessments included acute coronary syndromes with CAD status 
post percutaneous transluminal coronary angioplasty and 3 
stents deployed, a history of hypertension, and asbestosis.    

The veteran also contends that his current headaches and eye 
and cervical spine disabilities are the result of injuries 
sustained in an August 2001 fall that was caused by 
hyperventilation secondary to his service-connected 
asbestosis.  A review of the available record discloses that 
March 1999 VA medical records noted the veteran's complaint 
of the onset of numbness in all fingers in August 1997; 
current cervical spine X-rays revealed moderately advanced 
degenerative changes with disc space narrowing and foraminal 
encroachment at the C4-5 level.  August 2001 VA medical 
records show that the veteran was seen in an emergency room 6 
days after he reportedly had a syncopal episode while walking 
and fell.  He gave a history of hyperventilation with 
blackouts secondary to asbestosis for years.  Current 
examination showed no head or eye pathology.  The neck was 
supple.  Neurologic examination was non-focal.  A CT head 
scan was negative for acute changes.  October 2001 cervical 
spine X-rays by K. P., M.D., revealed degenerative changes 
and narrowing of the disc space at the C 6-7 level.  January 
2002 cervical spine magnetic resonance imaging (MRI) by K. 
D., M.D., revealed moderate multi-level spondylosis and 
posterior disc bulge osteophyte complexes.  December 2002 VA 
cervical spine MRI revealed an osteophyte-herniated disc 
complex which was broad-based but mostly central.  After 
September 2003 VA outpatient ophthalmologic examination, the 
impressions were inflammation of the eyelids, mild 
blepharitis, dry eye syndrome, asymmetric cup to disk ratio 
with normal range intraocular pressure, type II diabetes 
mellitus without nonproliferative diabetic retinopathy, a not 
visually significant incipient cataract, and right eye 
astigmatism and presbyopia.  After August 2004 VA 
examination, the diagnosis was degenerative disc and joint 
disease of the cervical spine, which the examiner opined 
antedated the veteran's claimed August 2001 fall, as 
evidenced by cervical spine  X-rays and complaints of 
numbness of the fingers in 1997; another diagnosis was most 
likely multifactorial headaches.  In February 2006, R. L., 
M.D., stated that the veteran was under his care for 
treatment of an atypical cluster headache and neck pain due 
to cervical osteoarthritis, and that his headaches began 
after an August 2001 fall which emergency room records 
documented as due to hyperventilation or hypoxemia and 
lightheadedness secondary to chronic asbestosis.  Dr. R. L. 
also stated that the veteran aggravated his neck problem, 
causing neck pain and atypical headaches since that time.  
Dr. R. L. opined that, based on a review of the medical 
records and the veteran's present condition, the veteran fell 
as a result of respiratory difficulties due to asbestosis, 
which was in turn the proximate cause of his cervical spine 
problem and neck pain, and atypical cluster headaches.  

The Board points out that the claims for service connection 
for cardiovascular disease, headaches, and eye and cervical 
spine disabilities require consideration of whether they are 
proximately due to or the result of the veteran's service-
connected asbestosis, and that definitive medical findings 
are needed to resolve them.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) 
authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability).  

On this record, the Board finds that the medical evidence 
currently of record is insufficient to adjudicate the claims 
on appeal, and that further medical clarification is 
necessary prior to an appellate decision as to whether any of 
the veteran's claimed disabilities are secondary to his 
service-connected asbestosis.  See 38 U.S.C.A. § 5103A.  
Hence, the RO should arrange for the veteran to undergo 
further examinations by physicians to obtain additional 
medical opinions needed to reconcile conflicting opinions and 
definitively resolve the matters on appeal.  The veteran is 
hereby advised that failure to report for any scheduled VA 
examination, without good cause, may well result in denial of 
the claims.  See  38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for any 
scheduled examination, the RO should obtain and associate 
with the claims folder a copy of the notice of any 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims folder updated records of all of his treatment and 
evaluation for cardiovascular disease, headaches, and eye and 
cervical spine disabilities at the VA Medical Center (VAMC), 
West Palm Beach, Florida from 2005 to the present time, and 
by the Martin Memorial Health Systems, Inc., P.O. Box 9010, 
Stuart, Florida 34995, to include all evaluations by Stephen 
E. McIntyre, M.D., from 2006 up to the present time; the RO 
should request the veteran to sign and furnish appropriate 
authorization for release to the VA of all such private 
medical records, and to furnish any pertinent evidence in his 
possession.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action: 

1.  The RO should obtain from the West 
Palm Beach VAMC complete copies of all 
records of treatment and evaluation of 
the veteran for cardiovascular disease, 
headaches, and eye and cervical spine 
disabilities from 2005 to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder. 

2.  The RO should request the veteran to 
provide authorization to enable it to 
obtain all records of his treatment and 
evaluation for cardiovascular disease, 
headaches, and eye and cervical spine 
disabilities by the Martin Memorial 
Health Systems, Inc., P.O. Box 9010, 
Stuart, Florida 34995, to include all 
evaluations by Stephen E. McIntyre, M.D., 
from 2006 up to the present time.   The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified for which 
authorization is provided by following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims folder.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims folder, or a reasonable  time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA neurologic, 
ophthalmoscopic, orthopedic, and 
cardiovascular examinations by physicians 
at an appropriate VA medical facility.  
The entire claims folder must be made 
available to each physician designated to 
examine the veteran, and the examination 
reports should reflect consideration of 
the veteran's documented medical history 
and assertions. All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The neurologic examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a     50% probability) that any 
currently-diagnosed headache disability 
was (a) caused or (b) aggravated by 
injury sustained in an August 2001 fall 
that was caused by hyperventilation 
secondary to the veteran's service-
connected asbestosis.  If aggravation of 
the non-service-connected headache 
disability by injury caused by the 
service-connected asbestosis is found, 
the physician should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  In 
reaching his opinion, the doctor should 
consider and address the August 2001 VA 
medical records; the August 2004 VA 
examination finding of multifactorial 
headaches; and Dr. R. L.'s February 2006 
medical opinion.  All examination 
findings, together with the complete 
rationale for the conclusions reached, 
should be set forth in a printed 
(typewritten) report.

The ophthalmoscopic examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability) that any 
currently-diagnosed eye disability was 
(a) caused or (b) aggravated by injury 
sustained in an August 2001 fall that was 
caused by hyperventilation secondary to 
the veteran's service-connected 
asbestosis.  If aggravation of the non-
service-connected eye disability by 
injury caused by the service-connected 
asbestosis is found, the physician should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In reaching his opinion, 
the doctor should consider and address 
the August 2001 VA medical records; the 
September 2003 VA ophthalmologic 
examination findings; and Dr. R. L.'s 
February 2006 medical opinion.  All 
examination findings, together with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

The orthopedic examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a     50% probability) that any 
currently-diagnosed cervical spine 
disability was (a) caused or (b) 
aggravated by injury sustained in an 
August 2001 fall that was caused by 
hyperventilation secondary to the 
veteran's service-connected asbestosis.  
If aggravation of the non-service-
connected cervical spine disability by 
injury caused by the service-connected 
asbestosis is found, the physician should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In reaching his opinion, 
the doctor should consider and address 
the VA medical records, to specifically 
include March 1999 and August 2001 VA 
medical records, and the August 2004 VA 
physician's medical opinion; and Dr. R. 
L.'s February 2006 medical opinion.  All 
examination findings, together with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

The cardiovascular examiner should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any currently-
diagnosed cardiovascular disease was (a) 
caused or (b) aggravated by the veteran's 
service-connected asbestosis.  If 
aggravation of the non-service-connected 
cardiovascular disease by the service-
connected asbestosis is found, the 
physician should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  In reaching his 
opinion, the doctor should consider and 
address Dr. E. Y.'s July 1998 medical 
findings; the November 2005 VA 
physician's medical findings; and the 
August and September 2006 Martin Memorial 
Hospital medical findings.  All 
examination findings, together with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of each examination sent to him 
by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


